Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 1/4/2022. 
Claims 1-12 are pending in the case. 
 
Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 10 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 10 is respectfully withdrawn.

Applicant's arguments with regards to the 35 U.S.C. § 102 rejection of claim(s) 1-12 have been considered, and are persuasive. Therefore, the 35 U.S.C. § 102 rejection of claim(s) 1-12 as being anticipated by Zoon has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made below in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a new location”. It is unclear what the “new location” is new in comparison with, since there is no other recitation or a location in claims 1 or 2, rendering the claims indefinite.

Claim 6 recites “rendering an appearance that the one or more GUI controls existed in the exposed area prior to exposure but were hidden by the first selectable representation”. It is unclear what constitutes “rendering an appearance that the one or more GUI controls existed in the exposed area prior to exposure but were hidden by the first selectable representation” constitites, rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Roundtree (US 20130167085 A1).

Regarding claim 1, Roundtree teaches a tangible, non-transitory, computer-readable medium, comprising computer- readable instructions that, when executed by one or more processors of a computer, cause the computer to (Roundtree [176, 177, 179, 181]): 
render a graphical user interface (GUI) comprising a first selectable representation of first content, that upon selection, causes the first content, which is associated with the first selectable representation, to be presented in the GUI (Roundtree [20, 31, 32, 38-40] Fig. 2, content representations (content element(s) 104) are displayed); 
receive a user input, the user input comprising a slide operation associated with the first selectable representation; and in response to the user input, render, in the GUI, one or more GUI controls in an exposed area of the GUI (Roundtree [38-40, 33, 58-60] Fig. 2, 3 and 5, user may interact with 104 using a slide gesture to display like/dislike (feedback) elements or to scroll).

Regarding claim 2, Roundtree teach the invention as claimed in claim 1 above. Roundtree further teaches in response to the user input, expose the exposed area, by generating, in the GUI, a slide animation that slides the first selectable representation to a new location (Roundtree [38-40, 58-60] slide gesture may be used to move 104 to indicate and display feedback or to scroll).

Regarding claim 3, Roundtree teach the invention as claimed in claim 2 above. Roundtree further teaches wherein the slide animation comprises at least a portion of: the first selectable representation, a second selectable representation neighboring the first selectable representation, or both sliding out of visibility within the GUI (Roundtree [59, 60] elements may scrolled, scrolling causes elements to move out of view).

Regarding claim 4, Roundtree teach the invention as claimed in claim 2 above. Roundtree further teaches wherein the slide animation comprises sliding the first selectable representation and a neighboring second selectable representation such that one of the first selectable representation or the neighboring second selectable representation appears beneath the other (Roundtree [43] feedback element may overlay content 104).

Regarding claim 7, Roundtree teach the invention as claimed in claim 1 above. Roundtree further teaches wherein the one or more GUI controls comprise: a control to: like the first content, dislike the first content, save the first content for later consumption, or any combination thereof (Roundtree [38-40, 49] feedback elements can be for like, dislike and saving content).

Regarding claim 8, Roundtree teach the invention as claimed in claim 1 above. Roundtree further teaches identify a direction of the slide operation; when the slide operation is in a first direction, render a first subset of the one or more GUI controls; and when the slide operation is in a second direction, render a second subset of the one or more GUI controls, wherein at least a portion of the second subset differs from GUI controls in the first subset (Roundtree [38, 58-60] based on direction of slide gesture, content may be scrolled accordingly or different feedback elements may be displayed).

Regarding claim 9, Roundtree teach the invention as claimed in claim 1 above. Roundtree further teaches render a second selectable representation of a second content horizontally neighboring the first selectable representation (Roundtree Figs. 2 and 6, content may be displayed in rows).

Claim 11, is for a method performing steps similar in scope to the instructions stored by the medium of claim 1, and is rejected under the same rationale.

Claim 12, is for a device performing steps similar in scope to the instructions stored by the medium of claim 1, and is rejected under the same rationale. Roundtree further teaches an electronic device, comprising: one or more input structures; an electronic display; and one or more processors, configured to (Roundtree [176, 177, 179, 181]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim5 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (US 20130167085 A1), in view of Weening (US 20160012053 A1).

Regarding claim 5, Roundtree teaches the invention as claimed in claim 1 above. 
Roundtree does not specifically teach render the one or more GUI controls in the exposed area of the GUI by rendering a sliding animation that slides the one or more GUI controls into the exposed area from an edge of the GUI.
However Weening teaches render the one or more GUI controls in the exposed area of the GUI by rendering a sliding animation that slides the one or more GUI controls into the exposed area from an edge of the GUI (Weening [50] scrolling may occur by moving element(s) into the view).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Weening of render the one or more GUI controls in the exposed area of the GUI by rendering a sliding animation that slides the one or more GUI controls into the exposed area from an edge of the GUI, into the invention suggested by Roundtree; since both inventions are directed towards scrolling content, and incorporating the teaching of Weening into the invention suggested by Roundtree would provide the added advantage of allowing a user to view previously un-displayed content by scrolling, and the combination would perform with a reasonable expectation of success (Weening [50]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (US 20130167085 A1), in view of Bovet (US 20130332850 A1).

Regarding claim 10, Roundtree teaches the invention as claimed in claim 9 above. 
Roundtree does not specifically teach when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction.
However Bovet teaches when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction (Bovet [Figs. 12, 13, 17A-17C, [8, 92, 99-103] slide gesture may be used to expand content, expanding content may result in existing content to be moved out of view in different directions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bovet of when the slide operation is initiated outward to an edge of the GUI, generate a slide animation that slides of the first selectable representation or the second selectable representation in a first direction and the other in an opposite direction to the first direction, into the invention suggested by Roundtree; since both inventions are directed towards interacting with content using slide gestures, and incorporating the teaching of Bovet into the invention suggested by Roundtree would provide the added advantage of allowing content to be move existing content out of the way to make space for new content, and the combination would perform with a reasonable expectation of success (Bovet [Figs. 12, 13, 17A-17C, [8, 92, 99-103]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178